Case 3:20-cv-00745-TAD-KLH Document 10 Filed 08/24/20 Page 1 of 1 PageID #: 97



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


ROGER M HERRING ET AL                                CASE NO. 3:20-CV-00745

VERSUS                                               JUDGE TERRY A. DOUGHTY

RHONDA BEARD ET AL                                   MAG. JUDGE KAREN L. HAYES


                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 8] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED, that the motion to dismiss for lack

of subject matter jurisdiction [Doc. No. 6] filed by the United States is GRANTED, and that

plaintiffs’ suit is hereby DISMISSED, WITHOUT PREJUDICE, in its entirety.

       MONROE, Louisiana, this 24th day of August, 2020.




                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
